PER CURIAM.
This is an appeal from a final judgment.
The action of the trial court in granting appellee’s motion to strike appellant’s first affirmative defense is affirmed on authority of Mullis v. State Farm Mutual Automobile Insurance Co., 252 So.2d 229 (Fla.1971); Salas v. Liberty Mutual Fire Insurance Company, 272 So.2d 1 (Fla.1973), and Johnson v. Auto-Owners Insurance Company, 289 So.2d 748 (Fla.App.1974).
The action of the trial court in granting appellant’s motion to strike the claim of interest from appellee’s complaint is affirmed on authority of Southeast Title and Insurance Company v. Austin, 202 So.2d 179 (Fla.1967).
Affirmed.
BOYER, C. J. and MILLS and Mc-CORD, JJ., concur.